United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                           No. 04-40685                          Clerk
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HOANG VAN NGUYEN, also known as Soi, also known as Soy,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 4:03-CR-53-1-LED
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hoang Van Nguyen appeals the 240-month sentence imposed by

the district court following his guilty-plea conviction of one

count of conspiring to manufacture, distribute, or possess with

intent to manufacture, distribute or dispense Ecstasy,

methamphetamine, cocaine, cocaine base, and marijuana.       Nguyen

first argues that the district court clearly erred in finding

that he was responsible for 50,000 units of Ecstasy, a

determination that affected his base offense level.     He attacks

the credibility of testimony presented at his sentencing hearing,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40685
                                 -2-

and he argues that there is no reliable evidence to connect him

to 50,000 units of Ecstasy.   In view of the testimony adduced at

his sentencing hearing, Nguyen has failed to show that the

district court clearly erred in holding him accountable for

50,000 units of Ecstasy.    See United States v. Posada-Rios,

158 F.3d 832, 878 (5th Cir. 1998); U.S.S.G. § 1B1.3.

     Nguyen also challenges the district court’s determination

that he was a manager or supervisor under U.S.S.G. § 3B1.1(b).

Because Nguyen’s Factual Resume and the testimony adduced at his

sentencing hearing support the district court’s application of

the three-level adjustment under U.S.S.G. § 3B1.1(b), Nguyen has

failed to show that the district court’s factual finding as to

his role in the offense was clearly erroneous.    See United States

v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).

     Finally, relying on Blakely v. Washington, 124 S. Ct. 2531

(2004), Nguyen contends that the sentencing guidelines are

unconstitutional as applied to his case because he has not

admitted to being involved with 50,000 units of Ecstasy or to his

role in the offense.    Nguyen acknowledges that his argument is

foreclosed by this court’s decision in United States v. Pineiro,

377 F.3d 464, 473 (5th Cir. 2004), petition for cert. filed (U.S.

July 14, 2004) (No. 04-5263), but he seeks to preserve the issue

for further review.    Nguyen’s Blakely argument is foreclosed.

See Pineiro, 377 F.3d at 473.

     The judgment of the district court is AFFIRMED.